DETAILED ACTION
                                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        EXAMINER’S AMENDMENT
The application has been amended as follows: 
A method of manufacturing a ceramic honeycomb article comprising cordierite, the method comprising: extruding a cordierite-forming mixture through a die to form a green honeycomb article, the mixture comprising a liquid, a binder and a plurality of inorganic components comprising: an alumina source comprising alumina trihydrate (Al(OH)3)_in an amount of from 5 wt.% to about 35 wt.% with respect to the inorganic components, the alumina source further comprising boehmite (AlOOH), or calcined alumina, or a combinations of boehmite (AlOOH) and calcined alumina; and particulate silica having a D90 particle size less than 15 pm and greater than 0.5 pm in an amount of from 5 wt.% to about 30 wt.% with respect to the inorganic components, wherein the mixture is free of clay; wherein the inorganic components further comprise talc; andPage 4 of 13RESPONSE UNDER 37 CFR § 1.111Serial Number: 16/849,407Docket: SP19-134Filing Date: April 15, 2020Title: CERAMIC HONEYCOMB BODIES AND MANUFACTURE heating the green honeycomb article to expose the green honeycomb article to temperatures for times sufficient to form a honeycomb article having a cordierite phase.
                                                Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10-20, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Beall et al. (US-5,114,644, hereinafter Beall) as instantly claimed is that while the prior art of Beall teaches This invention relates to cordierite bodies and to a method for fabricating the bodies which makes use of a composition of magnesium oxide, aluminum oxide and silica containing material where the material is formed into a honeycomb shaped body with particular cell geometry and is dried and sintered to form the cordierite body. Whereas, Beall implements a composition that is without clay and without talc. As such, Beall does not teach a composition that comprises Talc. While the instant application explicitly implements Talc. In addition, Beall is silent on extruding the mixture through a forming die, and silent on particle size implemented for the silica particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sendo et al. (US-2021/0,268,688) – which is not considered prior art due to its filling date. However, Sendo teaches in the (Abstract)a manufacturing method of a honeycomb filter includes a kneaded material preparation process, a forming process, and a firing process, wherein the cordierite forming raw material contains porous silica as an inorganic pore former, in a cumulative particle size distribution of the cordierite forming raw material, particle diameters (μm) of 10% by volume, 50% by volume, and 90% by volume of the total volume from a small diameter side, are denoted by D(a) 10, D(a) 50 and D(a) 90, respectively, and a particle diameter (μm) of 50% by volume of the total volume from the small diameter side is denoted by D(b) 50 in a cumulative particle size distribution of the organic pore former, and the cordierite forming raw material and the organic pore former satisfy given expressions.
Fujie et al. (US-11,260,558) – teaches preparing the honeycomb formed body in a quadrangular prism shape including a plurality of cells extending from a first bottom face to a second bottom face. The composition may comprise cordierite, mullite, zircon, aluminum titanate, silicon carbide, silicon nitride, zirconia, spinel, indialite, sapphirine, corundum, titania and the like. Specifically, but not limiting, silica, talc, alumina, kaolin, serpentine, pyroferrite, brucite, boehmite, mullite, magnesite and the like are cited. As such, clays are utilized and Fujie does not mention any proportions in which the materials should be utilized in. Nor does Fujie mention the size of particles implemented. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715